Citation Nr: 1114408	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  08-12 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include post-traumatic stress disorder (PTSD), and if so, whether service connection is warranted.  

2.  Entitlement to an increased evaluation for residuals of a shell fragment wound of the left shoulder, currently evaluated as 20 percent disabling. 

3.  Entitlement to an increased evaluation for residuals of a shell fragment wound of the left hip, currently evaluated as 10 percent disabling.   

4.  Entitlement to an increased evaluation for residuals of a shell fragment wound of the left foot, currently evaluated as 10 percent disabling. 

5.  Entitlement to a compensable initial evaluation for residuals of a shell fragment wound with scar right lower leg, prior to December 7, 2007 and beyond 10 percent disabling thereafter. 

6.  Entitlement to a compensable initial evaluation for residuals of a shell fragment wound with scar, left shoulder, for residuals of a shell fragment wound with scar right lower leg, prior to December 7, 2007 and beyond 10 percent disabling thereafter. 

7.  Entitlement to a compensable initial evaluation for residuals of a shell fragment wound with scar, left medial thigh prior to December 7, 2007 and beyond 10 percent disabling thereafter.  

8.  Entitlement to a higher initial evaluation for residuals of a shell fragment wound with scar, left hip, currently evaluated as noncompensable.  

9.  Entitlement to a total disability rating based on unemployability due to service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from September 1967 to October 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In February 2011, the Veteran appeared before the undersigned Acting Veterans Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a total disability rating based on individual unemployability (TDIU) in increased-rating claims when the issue of unemployability is raised by the record.  The Veteran has raised the issue of entitlement to TDIU at his February 2011 hearing.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim and for the purpose of clarity has separately captioned the issue on the title page.

In August 2006, the Veteran petitioned to reopen his previously denied claim of entitlement to service connection for PTSD.  The Board notes the recent United States Court of Appeals for Veterans' Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), holding that when a Veteran makes a service connection claim for PTSD, he is seeking service connection for symptoms regardless of how those acquired psychiatric symptoms are diagnosed or labeled.  In this decision, the Court indicated that VA had unduly limited its consideration of service connection claims for PTSD, under circumstances in which other diagnosed acquired psychiatric disabilities may have been present.  In light of Clemons and the evidentiary record, the Board has expanded the Veteran's acquired psychiatric disorder claim, as reflected on the title page.

The issues of entitlement to service connection for PTSD, entitlement to an increased evaluation for residuals of a shell fragment wound of the left shoulder, currently evaluated as 20 percent disabling, entitlement to an increased evaluation for residuals of a shell fragment wound of the left hip, currently evaluated as 10 percent disabling, entitlement to an increased evaluation for residuals of a shell fragment wound of the left foot, currently evaluated as 10 percent disabling and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In December 1999, RO denied service connection for PTSD.  The Veteran did not appeal the decision.

2.  The evidence received since the RO's final denial of service connection for PTSD in December 1999 relates to an unestablished fact necessary to substantiate the claim and creates a reasonable possibility of substantiating the claim.

3.  Prior to December 7, 2007, the Veteran's superficial scars of the right lower leg, the left shoulder and the left medial thigh were not unstable, deep, tender or cause limitation of motion or function of the affected part.  None of the scars exceeded an area of 144 square inches or greater.  

4.  From December 7, 2007 forward, the Veteran's superficial scars of the right lower leg, the left shoulder and the left medial thigh scar of the right lower leg were not deep, or cause limitation of motion or function.  

3.  Prior to December 7, 2007, the veteran's scar of the left hip was not unstable, deep, tender or cause limitation of motion or function.  The scar did not exceed an area of 144 square inches or greater.  

4.  From December 2, 2007 the veteran's scar of the left hip was noted to be tender without causing limitation of motion or function.  


CONCLUSION OF LAW

1.  The December 1999 RO decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  New and material evidence has been received since the December 1999 decision and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002).

3.  The criteria for a compensable initial evaluation for residuals of a shell fragment wound with scar right lower leg, prior to December 7, 2007 and beyond 10 percent disabling thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.27, 4.118, Diagnostic Codes (Codes) 7801-7805 (as in effect prior to October 23, 2008).   

4.  The criteria for a compensable initial evaluation for residuals of a shell fragment wound with scar, left shoulder, prior to December 7, 2007 and beyond 10 percent disabling thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.27, 4.118, Diagnostic Codes (Codes) 7801-7805 (as in effect prior to October 23, 2008).  

5.  The criteria for a compensable initial evaluation for residuals of a shell fragment wound with scar, left medial thigh prior to December 7, 2007 and beyond 10 percent disabling thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.27, 4.118, Diagnostic Codes (Codes) 7801-7805 (as in effect prior to October 23, 2008).     

6.  The criteria for a compensable initial evaluation for residuals of a shell fragment wound with scar, left hip prior to December 7, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.27, 4.118, Diagnostic Codes (Codes) 7801-7805 (as in effect prior to October 23, 2008).     

7.  The criteria for a 10 percent rating for residuals of a shell fragment wound with scar, left hip, have been met from December 7, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.27, 4.118, Diagnostic Codes (Codes) 7801-7805 (as in effect prior to October 23, 2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As the Board is reopening the claim regarding new and material evidence for service connection for PTSD, there is no need to discuss compliance with VA duties to notify and assist the claimant, found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); and Kent v. Nicholson, 20 Vet. App. 1 (2006), concerning the attempt to reopen this claim.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Veteran's initial evaluation claims decided below arise from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   

First, the RO has obtained VA outpatient records.  The Veteran has been afforded a hearing before the Board.  The Veteran was also afforded VA examinations in connection with his claims.  See 38 C.F.R. § 3.159(c)(4) (2010).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate.  As to the initial rating claims, each examiner examined the Veteran and took a complete history.  The examinations provided adequate basis for rating the Veteran's disorders.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Further, there is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorders since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The examinations in this case are adequate upon which to base a decision.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  See 38 C.F.R. § 3.159 (c)(4) (2010). 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Regardless of the RO's actions, the Board must make an independent determination on whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The United States Court of Appeals for Veterans Claims (Court) has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id. Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for PTSD was denied by the RO in December 1999.  The Veteran was informed of that determination in February 2000, and he did not appeal.  That decision is final. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104 (2010).  However, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).

Initially the Board notes that by rating action dated in December 1999, the RO denied service connection for PTSD, on the basis that the claim was not well grounded.  The Veteran did not appeal that decision.  However, Section 7(b) of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), eliminated well groundedness from the standard of review of claims for VA benefits, and provided that a claim for benefits denied on the basis of not being well grounded, which became final during the period beginning on July 14, 1999 and ending November 9, 2000, should be readjudicated as if the denial had not been made. See Section 7(b) of the VCAA, Pub.L. No. 106-475, 114 Stat. 2096 (2000).  However the claimant must make the request no later than two years after the enactment of VCAA.  Here the claim to reopen was received in 2006 and thus the issue before the Board is as noted on the first page of this decision.  

As noted above, in December 1999, the RO denied service connection for PTSD.  The RO considered the Veteran's service treatment records which showed no treatment for PTSD.  The RO reviewed the Veteran's DD Form 214 which showed that he received the Purple Heart Medal.  Also reviewed were VA outpatient treatment records.  The RO found that there was no current diagnosis of PTSD and denied the claim as being not well grounded.  

Evidence submitted since the final denial by the RO in December 1999 consists of VA outpatient treatment records, records from the Vet Center, VA examination reports and hearing testimony from the Veteran.  Most of the records submitted are new in that they were not previously of record, although some of the treatment records are duplicative.  However, while some of this evidence is cumulative, duplicative, or otherwise immaterial, there is also evidence submitted that is material, and sufficient to reopen the Veteran's claim.  That is, there is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Specifically, in this regard, the Veteran was diagnosed as having PTSD in September 2005 in Vet Center Intake Evaluation in April 2005.  He has also been diagnosed with various other psychiatric disorders.  

This evidence is new and material to the Veteran's claim, because it provides a clear diagnosis of PTSD, as well as diagnoses of other psychiatric disorders, something that was not established in the prior denial.  Thus, the Board finds that new and material evidence has been presented, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.  

Increased Initial Evaluations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

It is noted that, under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether a Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that no symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.

In deciding the Veteran's claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period (as in this case).  Id.  at 126. 

The Veteran contends that his service-connected disabilities are more disabling than reflected in the current rating percentages assigned.  In this regard, lay statements are considered to be competent evidence when describing symptoms or an event.  However, symptoms must be viewed in conjunction with the objective medical evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  

The Veteran had VA examinations during the course of this appeal in which the examiners did not review the claims file; however because the examinations were conducted to determine the current severity of the service-connected residuals of shrapnel wounds the examiners' oversight is not prejudicial to the Veteran. 

The Veteran seeks an increased rating for his service-connected shrapnel wound scars, rated under 38 C.F.R. § 4.118, DC 7804, superficial scars and DC 7805 (effective prior to October 23, 2008).  The Board is cognizant that certain diagnostic codes for the evaluation of skin disabilities were modified effective October 23, 2008.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  However, because these modifications were expressly made applicable only to claims filed on or after the effective date, they are not pertinent to the pending claim, which was received by VA in 2006, almost two years prior to the regulatory changes.  It is noted that a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  

As previously noted the Veteran's scars will be rated under the criteria in effect prior to October 23, 2008.  As such, the maximum rating provided for under DC 7804 is 10 percent if a superficial scar is painful on examination.  However, the Veteran may be entitled to a rating in excess of 10 percent for scars under 38 C.F.R. § 4.118, DC 7801.  Under DC 7801, scars other than head, face, or neck, that are deep or that cause limited motion will be rated 10 percent disabling if the area exceeds 6 sq. in. (39 sq. cm.).  A 20 percent evaluation will be assigned if the area exceeds 12 sq. in. (77 sq. cm.).  If the area involved exceeds 72 sq. in. (465 sq. cm.), a 30 percent evaluation will be assigned.  A 40 percent disability will be warranted if the area exceeds 144 sq. in. (929 sq. cm.).  

DC 7802 pertains to scars, other than head, face, or neck, that are superficial and that do not cause limited motion.  Specifically, under DC 7802, a 10 percent rating is warranted for an area or areas of 144 square inches (929 sq. cm.) or greater.  This is the highest rating available under this code.   

Next, unstable superficial scars will be rated as 10 percent disabling under DC 7803.  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2): A superficial scar is one not associated with underlying soft tissue damage.  Under DC 7804, superficial scars which are painful on examination will be rated as 10 percent disabling.  Note (1): A superficial scar is one not associated with underlying soft tissue damage.  Also under DC 7805, scars may be rated based on limitation of function of the affected part.  

In November 2006, the Veteran requested that his service connected disorders be reevaluated.  As a result, VA treatment records were obtained and reviewed by the RO and the Veteran was examined.  The Veteran was examined by VA in March 2007.  The claims file was not available.  On examination, there were small scars noted on examination of the left forearm, the right lower leg, the left shoulder, the left hip, and the left medial thigh.  The examiner reported that each scar was less than 0.5 cm.  He also reported that each scar was superficial and that there was no tenderness on palpation, no elevation and no depression noted for any scar.  It was noted that all scars were superficial and stable.  It was also reported that there was no limitation of motion or limitation of function caused by the scars.  No muscle involvement was noted.  The diagnosis was, scars.  

Based on this evidence, in April 2007 the RO granted service connection for residuals of a shell fragment wound with scar right lower leg, residuals of a shell fragment wound with scar, left shoulder, residuals of a shell fragment wound with scar right lower leg, residuals of a shell fragment wound with scar, and residuals of a shell fragment wound with scar, left hip.  All of the disorders were assigned noncompensable evaluations at that time, effective from November 29, 2006.  

The Veteran was examined by VA in December 2007.  The claims file was not reviewed.  The Veteran complained of pain at all scar sites.  The examiner noted that he could not see the scar on the left hip and left thigh and that the scar of the left forearm was a small hypopigmented area less than 1 cm.  He noted that the left shoulder showed a 2.5 cm x 3mm anterior hypopigmented scar.  Also documented were 2 small circular hyperpigmented areas all under 1 cm.  For all scars there was no adherence, texture of the skin was normal for all, none were unstable, elevated or depressed, none were deep and none displayed inflammation edema, or keloid formation.  All were superficial, and all were tender to deep palpation.  None caused any limitation of motion or function.  The diagnosis was residuals of shell fragment wounds with superficial scars.  

The Veteran was examined by VA in August 2010.  The claims file was reviewed.  As to the scar of the left medial thigh there was no skin breakdown over the scar.   The scar was 0.25 cm. wide and 0.25 cm long.  The scar was noted to be painful, superficial, and having no disabling effects.  There was no inflammation, edema, or keloid formation.  As to the scar of the left hip, there was no skin breakdown over the scar and the Veteran reported no pain.  The scar was 0.25 cm. wide and 0.25 cm long, superficial, and having no disabling effects.  There was no inflammation, edema, or keloid formation.  On examination of the scar of the left shoulder, there was no skin breakdown.  The scar was 0.25 cm. wide and 0.25 cm long and painful.  It was noted to be superficial with no disabling effects.  Concerning the scar of the lower right extremity, the scar was 0.25 cm. wide and 0.25 cm long.  The scar was noted to be painful, superficial, and having no disabling effects.  There was no inflammation, edema, breakdown or keloid formation.  

In September 2010, the RO granted higher evaluations for shell fragment wound scars of the left medial thigh, left shoulder, and right lower leg to 10 percent effective from December 7, 2007.  

A.  Entitlement to a compensable initial evaluation for residuals of a shell fragment wound with scar right lower leg, prior to December 7, 2007 and beyond 10 percent disabling thereafter; entitlement to a compensable initial evaluation for residuals of a shell fragment wound with scar, left shoulder prior to December 7, 2007 and beyond 10 percent disabling thereafter; and entitlement to a compensable initial evaluation for residuals of a shell fragment wound with scar, left medial thigh prior to December 7, 2007 and beyond 10 percent disabling thereafter.  

Based upon a thorough review of the evidence, the Board finds that a compensable rating is not warranted for the Veteran's service-connected residuals of shrapnel wound scars to the right lower leg, left shoulder and left medial thigh prior to December 7, 2007 and that a rating beyond 10 percent is not warranted thereafter for any of these disorders.  The Board notes that the outpatient treatment records were reviewed; however none provides information on the Veteran's scars that would impact on his current ratings.  As to the examination reports, prior to December 2007, the evidence does not show that a compensable rating for any of these scars is warranted as there is no showing of pain on examination, (7804) that the scars are deep (7801), that the scars are unstable (7803) or that the scars are 144 square inches or greater (7802).  (See, VA examination of March 2007).  From December 2007 forward, the Veteran is assigned the maximum rating provided under DC 7804 for superficial, tender scars.  A rating in excess of 10 percent is not warranted under DC 7801 for any of these scars because the scars are not deep and do not cover an area exceeding 12 square inches.  38 C.F.R. § 4.118.  Neither is there a showing of any limitation of function due to the scars (7805).   

B.  Entitlement to a higher initial evaluation for residuals of a shell fragment wound with scar, left hip, currently evaluated as noncompensable.  

Upon review of the evidence, the Board finds that a rating of 10 percent is warranted for the Veteran's shell fragment wound with scar, left hip effective for the initial rating period since December 7, 2007.  In the VA medical examination report, written on December 7, 2007, the VA examiner noted that all of the Veteran's scars were superficial and tender to deep palpation (emphasis added).  

This is the first evidence of the Veteran's report of tender scars.  This symptomatology meets the criteria for a 10 percent rating under Diagnostic Code 7804, as in effect on the date of the Veteran's initial claim for benefits.  38 C.F.R. § 4.118 (2008).  As this scar symptomatology was first documented on December 7, 2007, the date of the VA medical examination report, the Board finds that this is the date that entitlement arose to compensable (10 percent) disability rating for the scar of the left hip.  

It is noted that a compensable rating is not warranted prior to December 2007 and that a rating higher than 10 percent is not warranted for this disorder after December 7, 2007.  There is no showing prior to December 2007, that a compensable rating is warranted as there is no showing of pain on examination, (7804) that the scar is deep (7801), that the scar is unstable (7803), that the scar causes limitation of function (7805) or that the scar is 144 square inches or greater (7802).  (See, VA examination of March 2007).  From December 2007 forward, the Veteran is now assigned the maximum rating provided under DC 7804 for superficial, tender scars.  A rating in excess of 10 percent is not warranted under DC 7801 because the scar is not deep and does not cover an area exceeding 12 square inches.  38 C.F.R. § 4.118.  Neither is there a showing of any limitation of function due to the scar (7805).   

Extraschedular Consideration

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluations for the service-connected scars are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board notes that the Veteran is currently unemployed.  The evidence of record does not show that he was unable to meet the physical requirements of his job solely due to his service-connected scars or that the scars would cause marked interference with employment.  Accordingly, the evidence does not indicate that his scars have caused marked interference with employment that is not already contemplated in the rating code.  Furthermore, the medical record does not show that the Veteran's scars have necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet.  App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).


ORDER

New and material evidence has been received and the claim for service connection for an acquired psychiatric disorder to include PTSD is reopened.  To this extent the claim is granted.  

A compensable initial evaluation for residuals of a shell fragment wound with scar right lower leg, prior to December 7, 2007 and beyond 10 percent disabling thereafter is denied. 

A compensable initial evaluation for residuals of a shell fragment wound with scar, left shoulder, for residuals of a shell fragment wound with scar right lower leg, prior to December 7, 2007 and beyond 10 percent disabling thereafter is denied. 

A compensable initial evaluation for residuals of a shell fragment wound with scar, left medial thigh prior to December 7, 2007 and beyond 10 percent disabling thereafter is denied.  

A compensable initial evaluation for residuals of a shell fragment wound with scar, left hip prior to December 7, 2007 is denied.

A higher initial evaluation for residuals of a shell fragment wound with scar, left hip, to 10 percent is granted from December 7, 2007 subject to the laws and regulations governing the payment of monetary benefits.  



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran claims service connection for PTSD as a result of his combat experience in Vietnam.  He has also argued that the findings in Clemons be considered as to his other psychiatric problems.  Service connection for PTSD requires: [1] a current medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in- service stressor), [2] credible supporting evidence that the claimed in- service stressor(s) actually occurred, and [3] medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2010).

The Veteran has been awarded the Purple Heart Medal for multiple fragment wounds in a combat situation.  Thus a verified stressor is of record.  The Veteran has also been diagnosed with PTSD.  (See, Vet Center Intake Evaluation of September 2005 and VA record of November 1999) as well as depression, and mood disorder).  VA Outpatient records show that in March 2000, the Veteran was evaluated, and no diagnosis was provided.  In January 2007, he was diagnosed with mood disorder.  The Veteran was afforded a VA PTSD examination in August 2008 where upon examination and review of the evidence of record, no diagnosis was given.  The examiner found that given contradictory information and the test data suggesting distortion he could not provide a diagnosis without resorting to speculation.  

Given the diagnoses of PTSD and a verified stressor of combat (namely, the Veteran's service connected shell fragment wounds) as well as the findings of other psychiatric problems, and the unclear findings on VA examination as to the nature and etiology of any psychiatric disorders, the Board finds that the Veteran should be afforded a VA examination by a psychiatrist who has not previously examined him to clarify the diagnosis (es) and the etiology of the claimed disorders.  38 C.F.R. § 3.159(c)(4) (2010); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  

The Veteran last underwent a VA joints examination in December 2007.  At his hearing before the undersigned in February 2011, he stated that his disabilities related to his joints had worsened since that examination.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Reexamination will be requested whenever VA determines that there is a need to verify either the continued existence or the current severity of a disability. See 38 C.F.R. § 3.327(a) (2010).  Therefore, the Board finds that a contemporaneous and thorough VA joints examination should be conducted to determine the current severity of the Veteran's residuals of a shell fragment wound of the left shoulder, residuals of a shell fragment wound of the left hip, and residuals of a shell fragment wound of the left foot.  Such examination and opinion would be instructive with regard to the appropriate disposition of the claim under appellate review.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).

In Rice v. Shinseki, 22 Vet. App. 447 (2009).the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran has testified that he is unemployable due to his service connected disorders.  Therefore, further development is warranted to ascertain whether the appellant's symptoms attributable to service-connected disorder more nearly approximate the criteria for a total rating based on unemployability.  

The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2009); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In light of the above, the Board finds that the Veteran requires a current VA examination to ascertain whether unemployability due to service-connected disability is demonstrated.

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a duty-to-assist letter on the issue of entitlement to a total rating based on unemployability due to service-connected disability.

2.  Schedule the Veteran for a VA psychiatric examination by a psychiatrist who has not previously examined him for an examination and a medical opinion concerning whether he has PTSD as a result of a stressor, namely his combat experience during his military service.   
The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  
Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of any in-service event.

The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  

Additionally, the examiner should address the nature and etiology of any other psychiatric disorders found on examination and should include complete rationale for the finding.  If any acquired psychiatric disability other than PTSD is diagnosed, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the psychiatric condition had its onset in service, within one year of discharge from service, or is otherwise causally related to the Veteran's service.  

3.  Schedule the Veteran for VA orthopedic and neurological examinations to evaluate his service connected residuals of a shell fragment wound of the left shoulder, residuals of a shell fragment wound of the left hip, and residuals of a shell fragment wound of the left foot.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies, including X-rays, should be accomplished.  

The examiner should be asked to provide a complete rationale for his or her opinions and conclusions in the examination report.

The examiner should recognize any of the Muscle Groups involved, and specify the degree of injury to those muscle groups, as well as what functional abilities are affected.  Further, the examiner should identify the etiology of any neurological manifestations, as well as the degree of injury involved and any functional impairment that results.  The examiner should comment as to whether the disability associated with each of the affected muscle groups would be considered moderate, moderately severe, or severe.  In this regard, he/she should comment concerning the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.  In considering the left hip disorder, the examiner should state if there is malunion with any knee or hip disability, nonunion, false joint, or fracture.  An opinion as to whether the Veteran's disabilities, to include the residual scars of the shell fragment wounds, would as likely as not (50 percent probability or more) prevent the Veteran from obtaining or retaining gainful employment for which he would otherwise be qualified should be offered.  All opinions and conclusions must be supported by complete rationale.

4.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2009); See also Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate this appeal, including the issue of entitlement to TDIU.  If any the benefit sought is not granted in full, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


